Citation Nr: 0927644	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 8, 
2005, for an initial 70 percent rating for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than August 8, 
2005, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to April 
1968.

This appeal to the Board of Veterans' Appeals (Board) is 
initially from a February 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that granted service connection for PTSD and 
assigned an initial 30 percent rating, effective August 29, 
2002.  In a September 2005 rating decision, the RO increased 
his initial rating for PTSD to 70 percent, effective August 
8, 2005, and granted TDIU, also effective August 8, 2005.  
Jurisdiction over his claims was subsequently transferred to 
the RO in Waco, Texas.

In March 2009, the Veteran testified at a hearing at the RO 
in March 2009, before the undersigned Acting Veterans Law 
Judge (VLJ).  At the hearing the Veteran submitted additional 
evidence and waived his right to initial RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's PTSD is rated as 30 percent disabling, 
effective August 29, 2002, and 70 percent disabling, 
effective August 8, 2005.  He seeks an earlier effective date 
for the initial 70 percent rating, arguing that it should be 
April 18, 2004.  He also challenges the effective date of the 
award of his TDIU.

At the March 2009 hearing, the Veteran clarified that the 
issue he was appealing was for an earlier effective date 
prior to August 29, 2002, for the grant of service connection 
for PTSD.  He maintains that, based on the medical evidence 
of record, VA should have inferred an earlier effective date 
of service connection for PTSD.  In light of his testimony, 
the Board must defer consideration of his earlier effective 
date claims until the RO adjudicates, in the first instance, 
his claim of entitlement to an earlier effective date for his 
PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
As such, the Board has no discretion and has to remand this 
claim.

Accordingly, this case is REMANDED for the following action:  

1.  The AMC must adjudicate the Veteran's 
claim of entitlement to an earlier effective 
date of service connection for PTSD.  
Thereafter, the AMC must reconsider the 
claims of entitlement to an earlier 
effective date for the award of an initial 
70 percent rating for PTSD and to a TDIU.  

2.  If the benefits sought on appeal are not granted, 
the AMC should issue a supplemental statement of the 
case and provide the Veteran and his representative an 
opportunity to respond.  The case should then be 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

